Opinion by
Lawrence, J.
In accordance with oral stipulation of counsel that the merchandise consists of parts, finished or unfinished, wholly or in chief value of metal, of Sample taker guns, which are articles having as an essential feature an electrical element or device; that said merchandise is not suitable for producing, rectifying, modifying, controlling, or distributing electrical energy, or parts of equipment suitable for such use; and that if the entry were now before the collector, it would have been so classified, the claim of the plaintiff was sustained.